Citation Nr: 1033885	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  00-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to September 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that these issues were previously before the 
Board, and adjudicated in a decision dated in June 2001.  In that 
decision, the Board denied the applications to reopen.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a single-judge order 
dated in March 2003, the Court vacated the June 2001 Board 
decision, and remanded these matters to the Board to address 
compliance with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

VA appealed the Court's Order to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit); and in a May 
2004 Order, the Federal Circuit vacated the Court's March 2003 
Order and remanded the case to the Court with instructions to 
take due account of the rule of prejudicial error regarding the 
VCAA notice error.  In an Order dated in July 2004, the Court 
found the notice error in this case to be prejudicial, and again 
vacated the Board's June 2001 decision, and remanded these 
matters back to the Board.

In March 2009, the Board remanded this appeal to the RO for 
additional evidentiary development to comply with the Court's 
July 2004 Order.  It has since been returned to the Board for 
further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an unappealed February 1998 decision, the RO denied an 
application to reopen a claim seeking service connection for a 
low back disorder. 

2.  The evidence associated with the claims file subsequent to 
the February 1998 decision is cumulative.  

3.  In an unappealed February 1998 decision, the RO denied an 
application to reopen a claim seeking service connection for a 
bilateral hearing loss disability. 

4.  The evidence associated with the claims file subsequent to 
the February 1998 decision is cumulative.  


CONCLUSIONS OF LAW

1.  Since the February 1998 decision, new and material evidence 
pertinent to the claim seeking service connection for a low back 
disorder has not been received.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).

2.  Since the February 1998 decision, new and material evidence 
pertinent to the claim seeking service connection for a hearing 
loss disability has not been received.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

In a June 2009 post rating letter, the RO notified the Veteran of 
the evidence needed to substantiate the underlying claims for 
service connection.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the June 2009 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

Moreover, as this case involves a remand for the express reason 
of ensuring compliance with the Kent decision, it is important to 
note that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Here, the June 2009 letter informed the Veteran of the date and 
bases of the previous denial of his claims for service 
connection.  The Veteran was also informed of the appropriate 
definitions of new and material evidence, and of the type of 
evidence that would be considered new and material.  Therefore, 
the June 2009 letter provided the notice required by the Kent 
decision and complied with the Board's remand instructions.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  For the reasons set forth above, the Board finds that 
VA has complied with the VCAA's notification and assistance 
requirements.  

II.  Analysis

Service Connection - In General

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, or an organic 
disease of the nervous system, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).



Back Claim

The Veteran's low back claim has been the subject of numerous 
decisions by the RO and the Board dating back to his initial 
October 1958 claim for service connected compensation.  The claim 
was first denied by the Board in August 1982 on the grounds that 
the single in-service episode of sacroiliac strain had resolved 
at the time of separation, as shown on the separation 
examination, and that the first post-service evidence of back 
injury did not appear until several years after discharge.  

In June 1986, the Board denied an application to reopen the 
claim.  In November 1996, the Board denied another application to 
reopen a claim.  The Veteran attempted to file an appeal to the 
Court in March 1997, which was untimely.  Subsequently, the RO 
denied applications to reopen in October 1997 and February 1998, 
which the Veteran did not appeal.  The Veteran filed his current 
application to reopen in August 1998, which was denied in August 
1999; and the Veteran appealed that decision.

Evidence available to the RO in February 1998 included the 
Veteran's service medical records and post-service treatment 
records, as well as the Veteran's statements, and those of family 
members, regarding his claim.  

Pertinently, service treatment records revealed that the Veteran 
was hospitalized from December 20 to December 21, 1952, after 
having fallen down some stairs.  The diagnosis was sacro-lumbar 
strain.  The service separation examination revealed normal 
findings for the spine.  The Veteran had no medical complaints at 
that time, but noted back injuries in February and October 1952.  

After service, a January 1955 hospitalization admission form 
revealed an admitting diagnosis of chronic sacroiliac strain, 
with the Veteran indicating that he injured his back playing 
football in November 1952.  

Subsequent VA and private treatment reports included diagnoses of 
degenerative joint disease of the lumbar spine and degenerative 
disc disease with radicular symptoms.  In many of those reports, 
it was noted that the Veteran traced his back problems to an 
injury in service, or that he had experienced symptoms since 
1952.  

Also of record in February 1998 was the testimony of the Veteran 
at hearings in May 1981 and November 1990, wherein he reported 
injuring his back in service while playing football, numerous 
written statements by the Veteran, and a statement from the 
Veteran's mother.  In addition, a September 1997 statement from 
the Veteran's brother related that the Veteran's back was fine 
prior to entering service, that he was taken to the hospital by 
ambulance in 1955, and that treatment from a chiropractor only 
gave the Veteran temporary relief.  

As the Veteran did not appeal the February 1998 decision, it is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§  20.302, 20.1103 (2009).  However, VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran applied to reopen the previously denied claim in July 
1998.  Regarding applications to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) defines new and material evidence as 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the Veteran's injury or disability.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence submitted since the February 1998 denial includes the 
Veteran's statements and additional medical records pertaining to 
his back.  The statements received from the Veteran are 
cumulative of information known at the time of the previous 
denial, and do not contain any pertinent additional information.  
Copies of service records are duplicates.  VA treatment records 
are also essentially cumulative of information that was available 
at the time of the previous denial.  The presence of a back 
injury in service, and the presence of a post-service low back 
disability were not at issue at the time of the prior denial.  
Evidence that tends to confirm a previously established fact is 
cumulative.  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that evidence 
had not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).

The Board acknowledges that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, but the two claims must be 
considered independently.  See Boggs v. Peake, 520 F. 3d 1330 
(Fed. Cir. 2008); Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, the Veteran has been diagnosed with 
degenerative joint disease and degenerative disc disease of the 
lumbar spine.  However, both diagnoses were of record at the time 
of the February 1998 denial.  We also note that these are not new 
diagnoses.  In July 1979, there was a diagnosis of minimal 
degerative changes of the lumbar spine and in January 1977, there 
was a diagnosis of radicular syndrome involving the lumbar spine.  
This evidence was of record prior to the September 1981 rating 
decision and implicitly denied.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen claim for service connection for a 
low back disability has not been received.  As such, the February 
1998 decision remains final, and the appeal must be denied.  

The Board also notes that the Veteran filed the current 
application to reopen within one year of the prior February 1998 
denial.  New and material evidence received prior to the 
expiration of the appeal period or prior to the appellate 
decision if a timely appeal has been filed, will be considered as 
having been filed in connection with the claim which was pending 
at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  
However, as the Board concludes that new and material evidence 
has not been received, the finality of the February 1998 decision 
is confirmed.

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Hearing Loss

The Board denied service connection for bilateral hearing loss in 
May 1991.  In November 1997, the Veteran submitted an application 
to reopen the claim, and in a February 1998 decision, the RO 
denied the application.  The Veteran did not appeal.  

The evidence available at the time of the February 1998 denial 
included the Veteran's service treatment records, post-service 
treatment records, as well as the Veteran's statements regarding 
his claim.  

Service treatment records showed that the Veteran had normal 
hearing at entry and at separation, and there was no evidence of 
an organic disease of the nervous system within a year of 
discharge.  

VA treatments records included the results of a December 1989 VA 
audiological evaluation, wherein the Veteran was diagnosed as 
having bilateral mild to severe high frequency sensory hearing 
loss.  The testimony of the Veteran at the time of his November 
1990 hearing revealed that he felt that he went into the military 
with a hearing problem and that hearing problem was aggravated by 
his period of service.  A letter from the Veteran's private 
physician indicated that the Veteran had moderate mixed 
impairment of hearing which could have been aggravated by 
exposure to military fire while in service.  The results of an 
October 1990 auditory brain response test demonstrated results 
consistent with cochlear (sensory) hearing loss.  A September 
1993 outpatient treatment record noted that the Veteran has had 
decreased hearing for the last 40 years.  

As the Veteran did not appeal the February 1998 decision, it is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence received subsequent to the February 1998 decision 
includes additional VA treatment records, a VA examination 
report, and additional statements from the Veteran.  VA treatment 
records confirm that the Veteran has a hearing loss disability, 
but do not relate any such disability to service.  The Veteran's 
statements to VA and to health care providers are cumulative.

The results of a March 1999 VA audiological examination are also 
cumulative of information that was available at the time of the 
previous denial.  The results demonstrate that the Veteran has a 
current hearing loss.  While a history of hearing loss since the 
military was noted, this was presented as the Veteran's 
statement, and not as an opinion.  As noted above, evidence that 
is merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been previously 
presented to the Board.  Anglin, 203 F.3d 1343.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen claim for service connection for a 
bilateral hearing loss disability has not been received.  As 
such, the February 1998 decision remains final, and the appeal 
must be denied.  

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni, 5 Vet. App. at 467.




ORDER

The application to reopen the claim seeking service connection 
for a low back disorder is denied.

The application to reopen the claim seeking service connection 
for a bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


